Case 2:20-cv-04988-JFW-AS Document 40-26 Filed 10/27/20 Page 1 of 3 Page ID #:315



        MONICA R. MOLINA, ESQ. (SBN 217385)
   1    LAW OFFICES OF MONICA R. MOLINA
        30700 Russell Ranch Road, Suite 250
   2    Westlake Village, California
        Tel: (747) 220-6655
   3    Fax: (747) 220-6601
        E-mail: MRMolina@sbcglobal.net
   4
   5    Attorneys for Defendant, ESPERANZA MOLINA
   6
   7
   8                        UNITED STATES DISTRICT COURT,
   9                                CENTRAL CALIFORNIA
  10
        Chris Langer,                               Case No. 20:20-cv-04988-JFW-AS
  11
                            Plaintiff,
  12                                                JOINT STATEMENT OF MEET
                                                    AND CONFER CONFERENCE
  13          v.
  14    Esperanza Molina, in individual and
        representative capacity as trustee of the
  15    Esperanza Molina Revocable Trust-
        1995 executed September 16, 1995;           Date:
  16    Urbano Fernandez; Araceli Zuniga            Time: 1:30 p.m.
        Hernandez; and Does 1-10,                   Place: Courtroom of the
  17                                                       Hon. John F. Walter
  18                        Defendants.
  19
  20
  21         Pursuant to this Court’s Standing Order, Defendant Esperanza Molina

  22   (“Defendant”) and Plaintiff Chris Langer (“Plaintiff”) make the following joint

  23   statement of their meet and confer regarding Defendant’s Motion to Dismiss

  24   Plaintiff’s Complaint:

  25         1) Defendant decided that the appropriate responsive pleading was a motion

  26   to dismiss pursuant FRCP 12(1) and 12(6). As such, Defendant’s counsel, Monica

  27   R. Molina, reached out to Amanda Seabock, Plaintiff’s counsel, to request a meet
  28   and confer per the Local 7-3 requirement prior to filing the motion. In response to

                   JOINT STATEMENT OF MEET AND CONFER CONFERENCE
Case 2:20-cv-04988-JFW-AS Document 40-26 Filed 10/27/20 Page 2 of 3 Page ID #:316




   1
       Defendant’s counsel request for a meet and confer, Plaintiff’s counsel responded

   2
       with an agreement to meet and confer on Friday, July 31, 2020.

   3
             2) Following confirmation of the meeting, Defendant’s counsel contacted

   4   Raymond Ballister telephonically on July 31, 2020, and met and conferred with him

   5   regarding Defendant’s Motion to dismiss for about thirty (30) minutes.

   6         3) The participants discussed Defendant’s arguments in support of

   7   Defendant’s Motion to Dismiss based on 1) lack of jurisdiction for failure to state a

   8   cause of action as well as 2) requesting that the Court refuse to exercise

   9   supplemental Jurisdiction. After our discussion on these matters, Raymond

  10   Ballister stated that his office would be amending the complaint to allege more

  11   facts. As to the request that the Court exercise supplemental jurisdiction over state

  12   claims, Raymond Ballister indicated that the amended complaint would still contain

  13   the state claims and have the Court decide on that issue.

  14         4) The discussion included Plaintiff’s counsel detailing the reasons why these

  15   arguments were compelling or not. Specifically, Raymond Ballister stated: “I did

  16   tell you that we would be amending the present complaint to allege[d] the

  17   involvement of the tenant defendants, Urbano Fernandez and Araceli Zuniga

  18   Hernandez. I further told you that at that time, we would consider further

  19   allegations re: “injury in fact” and / or ‘standing’. Otherwise, your stated

  20   recollection of our conversation is correct.” Raymond Ballister agreed to amend the
  21   Complaint in this action and file the amended complaint by the following week, on
  22   or about August 5, 2020.
  23         5) The amended complaint was never filed, and instead, Plaintiff’s counsel
  24   requested an entry of default against Defendant on Monday, August 10, 2020.
  25         6) Upon receiving electronic notice of the request for entry of default,
  26   Defendant’s counsel contacted Plaintiff’s counsel, Amanda Seabock, and requested
  27   that she immediately withdraw the request for entry of default against Defendant.
  28   Amanda Seabock responded that “[she] will look into this immediately and respond
                                        -2–
                  JOINT STATEMENT OF MEET AND CONFER CONFERENCE
Case 2:20-cv-04988-JFW-AS Document 40-26 Filed 10/27/20 Page 3 of 3 Page ID #:317




   1
       substantively asap.”

   2
              7) The Court entered default against Defendant on August 11, 2020, during

   3
       the time of no response from Amanda Seabock and no amended complaint filed by

   4   Plaintiff.

   5          8) After more than a week after the default was entered against Defendant

   6   and no action by Plaintiff’s counsel to voluntarily set aside the default had taken

   7   place, Ms. Seabock finally responded. First, Ms. Seabock indicated that Plaintiff’s

   8   counsel changed its mind regarding an agreement to amend the complaint. Second,

   9   Amanda Seabock agreed to set aside the default by stipulation.

  10          9) Ultimately, the default was set aside by stipulation/order and entered on

  11   September 29, 2020, and now Defendant seeks to move the Court for dismissal on

  12   the same premise as set forth previously.

  13
  14   Dated: October 8, 2020                 By:
                                                     Monica R. Molina
  15                                                 Attorney for Defendant
  16                                                 ESPERANZA MOLINA

  17                                          By:
                                                     Raymond Ballister
  18                                                 Attorney for Plaintiff
                                                     CHRIS LANGER
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          -3–
                    JOINT STATEMENT OF MEET AND CONFER CONFERENCE
